Exhibit 10.3

 

ARCONIC INC.
CHANGE IN CONTROL SEVERANCE PLAN

 

The Company hereby amends and restates, effective as of February 1, 2018, the
Arconic Inc. Change in Control Severance Plan (this “Plan”), which was
originally adopted on January 11, 2002 (the “Effective Date”), subsequently
amended on January 1, 2010, and subsequently amended and restated on February
27, 2017. All capitalized terms used and not otherwise defined herein are
defined in Section 1 hereof.

 

SECTION 1.    DEFINITIONS. As hereinafter used:

 

1.1              “Affiliate” shall have the meaning set forth in Rule 12b-2
under Section 12 of the Exchange Act.

 

1.2              “Applicable Multiplier” shall mean (a) in the case of a Tier I
Employee, three (3), (b) in the case of a Tier II Employee, two (2), and (c) in
the case of a Tier III Employee, one and one-half (1.5); provided, however,
that, with respect to an Eligible Employee who incurs a Severance Event during
the three-year period immediately preceding such individual’s Mandatory
Retirement Age, such multiplier shall be multiplied by a fraction, the numerator
of which is the number of full and partial months remaining until such Eligible
Employee attains Mandatory Retirement Age, and the denominator of which is
thirty-six (36).

 

1.3              “Applicable Period” shall mean (a) in the case of a Tier I
Employee, the thirty-six (36)-month period immediately following such Tier I
Employee’s Severance Date, (b) in the case of a Tier II Employee, the
twenty-four (24)-month period immediately following such Tier II Employee’s
Severance Date, and (c) in the case of a Tier III Employee, the eighteen
(18)-month period immediately following such Tier III Employee’s Severance Date;
provided, however, that, with respect to an Eligible Employee who incurs a
Severance Event during the three-year period immediately preceding such
individual’s Mandatory Retirement Age, such period shall be multiplied by a
fraction, the numerator of which is the number of full and partial months
remaining until such Eligible Employee attains Mandatory Retirement Age, and the
denominator of which is thirty-six (36).

 

1.4              “Beneficial Owner” shall have the meaning set forth in Rule
13d-3 under the Exchange Act.

 

1.5              “Board” means (a) prior to a Change in Control, the Board of
Directors of the Company and (b) following a Change in Control, if the Company
is not the ultimate parent corporation of the group that includes the Company
and all of its Affiliates and is not publicly traded, the board of directors of
the ultimate parent company of such group.

 

1.6              “Business Combination” shall have the meaning set forth in
Section 1.8(c).

 



 

 

 

1.7              “Cause” means: (a) the willful and continued failure by the
Eligible Employee to substantially perform the Eligible Employee’s duties with
the Employer that has not been cured within thirty (30) days after a written
demand for substantial performance is delivered to the Eligible Employee by the
Board, which demand specifically identifies the manner in which the Board
believes that the Eligible Employee has not substantially performed the Eligible
Employee’s duties, or (b) the willful engaging by the Eligible Employee in
conduct that is demonstrably and materially injurious to the Company, monetarily
or otherwise. For purposes of clauses (a) and (b) of this definition, (i) no
act, or failure to act, on the Eligible Employee’s part shall be deemed
“willful” unless done, or omitted to be done, by the Eligible Employee not in
good faith and without reasonable belief that the Eligible Employee’s act, or
failure to act, was in the best interest of the Company and (ii) in the event of
a dispute concerning the application of this provision, no claim by the Company
that Cause exists shall be given effect unless the Board determines that it has
been established by clear and convincing evidence that Cause exists and a
resolution to that effect is adopted by the affirmative vote of not less than
three quarters (3/4) of the entire membership of the Board (after reasonable
notice to the Eligible Employee and an opportunity for the Eligible Employee,
together with the Eligible Employee’s counsel, to be heard by the Board).

 

1.8              “Change in Control” means the occurrence of an event set forth
in any one of the following paragraphs:

 

(a)               any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) becomes the
beneficial owner (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 30% or more of either (A) the then-outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (B) the
combined voting power of the then-outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that, for purposes of this
Section 1.8, the following acquisitions shall not constitute a Change of
Control: (i) any acquisition directly from the Company, (ii) any acquisition by
the Company, (iii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any of its Affiliates or
(iv) any acquisition pursuant to a transaction that complies with Sections
1.8(c)(i), 1.8(c)(ii) and 1.8(c)(iii);

 

(b)               individuals who, as of May 24, 2017, constituted the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to May 24, 2017 whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least two-thirds ( 2/3) of
the directors then comprising the Incumbent Board shall be considered as though
such individual was a member of the Incumbent Board; but, provided, further,
that any such individual whose initial assumption of office occurs as a result
of an actual or threatened election contest with respect to the election or
removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board shall not be
considered a member of the Incumbent Board unless and until such individual is
elected to the Board at an annual meeting of the Company occurring after the
date such individual initially assumed office, so long as such election occurs
pursuant to a nomination approved by a vote of at least two-thirds ( 2/3) of the
directors then comprising the Incumbent Board, which nomination is not made
pursuant to a Company contractual obligation;

 



 2 

 

 

(c)               consummation of a reorganization, merger, statutory share
exchange or consolidation or similar transaction involving the Company or any of
its Subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its Subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (i) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, 55% or more of the then-outstanding shares of common stock (or, for
a non-corporate entity, equivalent securities) and the combined voting power of
the then-outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more Subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (ii) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 30% or more of,
respectively, the then-outstanding shares of common stock (or, for a
non-corporate entity, equivalent securities) of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity entitled to vote generally in the election of
directors (or, for a non-corporate entity, equivalent securities), except to the
extent that such ownership existed prior to the Business Combination, and
(iii) at least a majority of the members of the board of directors (or, for a
non-corporate entity, equivalent governing body) of the entity resulting from
such Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement or of the action of the Board providing for
such Business Combination; or

 

(d)               the shareholders of the Company approve a plan of complete
liquidation or dissolution of the Company.

 

1.9             “Code” means the Internal Revenue Code of 1986, as it may be
amended from time to time.

 

1.10          “Committee” means the Compensation and Benefits Committee of the
Board.

 

1.11          “Company” means Arconic Inc. or any successors thereto.

 

1.12          “DB Pension Plan” means any tax-qualified, supplemental or excess
defined benefit pension plan maintained by the Company or any of its Affiliates
and any other defined benefit plan or agreement entered into between the
Eligible Employee and the Company or any of its Affiliates which is designed to
provide the Eligible Employee with supplemental defined benefit retirement
benefits.

 



 3 

 

 

1.13          “DC Pension Plan” means any tax-qualified, supplemental or excess
defined contribution plan maintained by the Company or any of its Affiliates and
any other defined contribution plan or agreement entered into between the
Eligible Employee and the Company or any of its Affiliates which is designed to
provide the Eligible Employee with supplemental defined contribution retirement
benefits.

 

1.14          “Delayed Payment Date” shall have the meaning given in Section
2.1(g).

 

1.15          “Eligible Employee” means any Tier I, Tier II, or Tier III
Employee. An Eligible Employee becomes a “Severed Employee” once he or she
incurs a Severance Event.

 

1.16          “Employer” means the Company or any of its Subsidiaries that
employs the applicable Eligible Employee.

 

1.17          “Entity” means any individual, entity, person (within the meaning
of Section 3(a)(9) of the Exchange Act), or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act), other than (a) an employee
plan of the Company or any of its Affiliates, (b) any Affiliate of the Company,
(c) an underwriter temporarily holding securities pursuant to an offering of
such securities, or (d) a corporation owned, directly or indirectly, by
shareholders of the Company in substantially the same proportions as their
ownership of the Company.

 

1.18          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.

 

1.19          “Excise Tax” shall mean any excise tax imposed under Section 4999
of the Code.

 

1.20          “Good Reason” in respect of an Eligible Employee means the
occurrence, after a Change in Control (or prior to a Change in Control, under
the circumstances described in the second sentence of Section 1.29 hereof,
treating all references below to a “Change in Control” as references to the date
that the Company enters into an agreement the consummation of which would
constitute a Change in Control), of:

 

(a)               the assignment to the Eligible Employee of any duties
inconsistent with the Eligible Employee’s employment status with the Employer
immediately prior to the Change in Control or a substantial adverse alteration
in the nature or status of the Eligible Employee’s responsibilities from those
in effect immediately prior to the Change in Control, including, but not limited
to, (i) with respect to a Tier I Employee, the Eligible Employee’s ceasing to
hold the office as the sole chief executive officer of the Company (or its
parent or successor) and to function in that capacity, reporting directly to the
board of directors of a public company, and (ii) with respect to a Tier II
Employee, the Eligible Employee’s ceasing to report directly to the chief
executive officer of a public company;

 



 4 

 

 

(b)               a reduction by the Company in the Eligible Employee’s total
compensation and benefits in the aggregate from that in effect immediately prior
to the Change in Control. Total compensation and benefits includes, but is not
limited to (i) annual base salary, annual variable compensation opportunity
(taking into account applicable performance criteria and the target bonus amount
of annual variable compensation); (ii) long-term stock-based and cash incentive
opportunity (taking into account applicable performance criteria and the target
equity compensation amount); and (iii) benefits and perquisites under pension,
savings, life insurance, medical, health, disability, accident and material
fringe benefit plans of the Company or its Subsidiaries or Affiliates in which
the Eligible Employee was participating immediately before the Change in
Control;

 

(c)               the relocation of the Eligible Employee’s principal place of
employment to a location more than fifty (50) miles from the Eligible Employee’s
principal place of employment immediately prior to the Change in Control; or

 

(d)               the failure by the Employer to pay to the Eligible Employee
any portion of the Eligible Employee’s compensation, within fourteen (14) days
of the date such compensation is due.

 

The Eligible Employee’s right to terminate the Eligible Employee’s employment
for Good Reason shall not be affected by the Eligible Employee’s incapacity due
to physical or mental illness. The Eligible Employee’s continued employment
shall not constitute consent to, or a waiver of rights with respect to, any act
or failure to act constituting Good Reason hereunder. For purposes of any
determination regarding the existence of Good Reason, any good faith
determination by the Eligible Employee that Good Reason exists shall be
conclusive.

 

1.21          “Incumbent Board” shall have the meaning set forth in Section
1.8(b).

 

1.22          “Mandatory Retirement Age” means, solely for purposes of this
Plan, age seventy-five (75).

 

1.23          “Notice of Termination” shall have the meaning set forth in
Section 3.5.

 

1.24          “Outstanding Company Common Stock” shall have the meaning set
forth in Section 1.8(a).

 

1.25          “Outstanding Company Voting Securities” shall have the meaning set
forth in Section 1.8(a).

 

1.26          “Person” shall have the meaning set forth in Section 1.8(a).

 

1.27          “Plan Payments” shall have the meaning given in Section 2.2(a).

 

1.28          A “Separation from Service” means a “separation from service”
within the meaning of Section 409A of the Code and Treasury Regulation Section
1.409A-1(h).

 



 5 

 

 

1.29          “Severance Event” means an Eligible Employee’s Separation from
Service on or within two (2) years immediately following the date of a Change in
Control, (a) by the Employer other than for Cause, or (b) by the Eligible
Employee for Good Reason. In addition, for purposes of this Plan, the Eligible
Employee shall be deemed to have incurred a Severance Event, if (i) the Eligible
Employee’s Separation from Service occurs because his employment is terminated
by the Employer without Cause prior to a Change in Control (whether or not a
Change in Control ever occurs) and such termination was at the request or
direction of an Entity that has entered into an agreement with the Company the
consummation of which would constitute a Change in Control or (ii) the Eligible
Employee’s Separation from Service occurs because he terminates his employment
for Good Reason prior to a Change in Control (whether or not a Change in Control
ever occurs) and the circumstance or event which constitutes Good Reason occurs
at the request or direction of such an Entity. For purposes of any determination
regarding the applicability of the immediately preceding sentence, any position
taken by the Eligible Employee shall be presumed to be correct unless the Board
affirmatively determines that it has been established by clear and convincing
evidence that such position is not correct. An Eligible Employee will not be
considered to have incurred a Severance Event if his or her employment is
discontinued by reason of the Eligible Employee’s death or a physical or mental
condition causing such Eligible Employee’s inability to substantially perform
his or her duties with the Employer, including, without limitation, such
condition entitling him or her to benefits under any sick pay or disability
income policy or program of the Company or any of its Affiliates.

 

1.30          “Severance Date” means the date on which an Eligible Employee’s
Severance Event takes place.

 

1.31          “Severance Pay” shall have the meaning set forth in Section
2.1(a).

 

1.32          “Severed Employee” shall have the meaning set forth in Section
1.15.

 

1.33          “Subsidiary” shall have the meaning set forth in Rule 12b-2 under
Section 12 of the Exchange Act.

 

1.34          “Tier I Employee” means the Chief Executive Officer of the
Company.

 

1.35          “Tier II Employee” means any Executive Vice President of the
Company.

 

1.36          “Tier III Employee” means each Board-elected officer who is not a
Tier I Employee or Tier II Employee.

 

1.37          “Transitional Contributions” means 2018 Transitional Employer
Retirement Income Contributions (as defined in the Company’s Salaried Retired
Savings Plan) and any corresponding contributions to supplemental or excess
defined contribution plans.

 

SECTION 2.    BENEFITS.

 

2.1              Severance Payments and Benefits. Each Severed Employee shall be
entitled, subject to Section 2.4, to receive the following payments and benefits
from the Company.

 



 6 

 

 

(a)               Severance Pay. A lump sum cash amount (the “Severance Pay”)
equal to the sum of (i) the product of (A) the sum of (1) the Severed Employee’s
annual base salary, and (2) the Severed Employee’s target annual cash incentive
compensation as in effect immediately prior to the Change in Control, and
(B) the Applicable Multiplier, and (ii) the product of (A) such target annual
cash incentive compensation and (B) a fraction, the numerator of which is the
number of days elapsed through the Severance Date in the fiscal year during
which the Severance Date occurs and the denominator of which is 365 (or 366, if
such fiscal year is a leap year). For purposes of this Section 2.1(a), annual
base salary shall be the higher of the Severed Employee’s (x) base monthly
salary in the calendar month immediately preceding a Change in Control and
(y) base monthly salary in the calendar month immediately preceding the Severed
Employee’s Severance Date (in each case, without regard to any reductions
therein which constitute Good Reason), multiplied by twelve (12).

 

(b)               Benefits. During the Applicable Period, the Company shall
arrange to provide the Severed Employee and anyone entitled to claim through the
Severed Employee life, accident and health (including medical, behavioral,
prescription drug, dental and vision) benefits substantially similar to those
provided to the Severed Employee and anyone entitled to claim through the
Severed Employee immediately prior to the Severed Employee’s Severance Date or,
if more favorable to the Severed Employee, those provided to the Severed
Employee and those entitled to claim through the Severed Employee immediately
prior to the first occurrence of an event or circumstance constituting Good
Reason, at no greater after-tax cost to the Severed Employee than the after tax
cost to the Severed Employee immediately prior to such Severance Date or
occurrence.

 

(c)               DC Pension Plans. In addition to the retirement benefits to
which the Severed Employee is entitled under each DC Pension Plan, the Company
shall pay the Severed Employee a lump sum cash amount equal to the product of
(i) the annual value of Company contributions or allocations (excluding any
employee deferrals or contributions, Transitional Contributions, and earnings)
to all DC Pension Plans, on behalf of the employee (determined based on the rate
of contributions and allocations in effect as of immediately prior to such
Change in Control, but assuming such contributions and allocations are applied
to the annualized base salary plus target annual cash incentive compensation as
determined in Section 2.1(a)) and (ii) the Applicable Multiplier.

 

(d)               DB Pension Plans. If the Severed Employee would have become
eligible for an early retirement subsidy with respect to such Severed Employee’s
retirement benefits under any DB Pension Plan had the Severed Employee remained
employed through the end of the Applicable Period, in addition to the retirement
benefits to which the Severed Employee is entitled under each DB Pension Plan,
the Company shall pay the Severed Employee a lump sum cash amount equal to the
excess of the actuarial equivalent of the aggregate retirement pension (taking
into account any early retirement subsidies associated therewith and determined
in accordance with the normal form of payment under each DB Pension Plan,
commencing at the date on or after the last day of the Applicable Period as of
which the actuarial equivalent of such form of payment is greatest) which the
Severed Employee would have accrued and vested in under the terms of all DB
Pension Plans determined:

 

(i)                 without regard to any amendment to any DB Pension Plan made
subsequent to a Change in Control and on or prior to the date of the Severed
Employee’s Severance Date, which amendment adversely affects in any manner the
computation of retirement benefits thereunder, and

 



 7 

 

 

(ii)              solely for purposes of determining eligibility for pension
benefits, including all applicable retirement subsidies, as if the Severed
Employee had accumulated (after the Severed Employee’s Severance Date) the
number of additional months of age and service credit thereunder that the
Severed Employee would have accumulated had the Severed Employee remained
employed by the Company during the Applicable Period;

 

over the actuarial equivalent of the aggregate retirement pension (taking into
account any early retirement subsidies associated therewith and determined in
accordance with the normal form of payment under each DB Pension Plan,
commencing at the date on or after the Severed Employee’s Severance Date as of
which the actuarial equivalent of such form of payment is greatest) that the
Severed Employee had accrued and vested in pursuant to the provisions of the DB
Pension Plans as of the Severed Employee’s Severance Date.

 

For purposes of this Section 2.1(d), “actuarial equivalent” shall be determined
based upon the Severed Employee’s age as of the Severed Employee’s Severance
Date using the same assumptions utilized under the Arconic Retirement Plan I,
Section 8.3(d)(ii) or the successor to such provision (without regard to
applicable dollar limitations ($5,000 as of the Effective Date)) immediately
prior to the Severed Employee’s Severance Date or, if more favorable to the
Severed Employee, immediately prior to the first occurrence of an event or
circumstance constituting Good Reason.

 

(e)               Post-Retirement Benefit Plans. If the Severed Employee would
have become entitled to benefits under the Company’s post-retirement health care
plans, as in effect immediately prior to the Severed Employee’s Severance Date
or, if more favorable to the Severed Employee, as in effect immediately prior to
the first occurrence of an event or circumstance constituting Good Reason, had
the Severed Employee’s employment terminated at any time during the Applicable
Period, the Company shall provide such post-retirement health care benefits to
the Severed Employee and the Severed Employee’s dependents commencing on the
later of (i) the date on which such coverage would have first become available
in accordance with the terms of the applicable plan and (ii) the date on which
benefits described in Section 2.1(b) terminate, and ending upon the death of the
Eligible Employee. Any such benefit that is dependent on service or compensation
shall be determined as if the Severed Employee had accumulated (after the
Severed Employee’s Severance Date) the number of additional months of age and
service credit thereunder that the Severed Employee would have accumulated had
the Severed Employee remained employed by the Company through the end of the
Applicable Period, and as if the Severed Employee had been credited with
compensation for each full calendar month following the calendar month of the
Severed Employee’s Severance Date up to the end of the Applicable Period equal
to the Severed Employee’s annualized based salary as determined in
Section 2.1(a), plus the Severed Employee’s target annual cash incentive
compensation as determined in Section 2.1(a), divided by twelve (12). Except for
the additional service and compensation credit during the Applicable Period,
nothing herein is intended to provide the Severed Employee with benefits that
exceed the benefits provided to other participants in the applicable
post-retirement health care plans, as in effect from time to time.

 



 8 

 

 

(f)                The Company shall provide the Severed Employee with
reasonable outplacement services suitable to the Severed Employee’s position
through the date that is six (6) months following the Severed Employee’s
Severance Date or, if earlier, the date on which the Severed Employee first
accepts an offer of employment from a new employer.

 

(g)               The amounts described in Sections 2.1(a), (c) and (d) shall be
paid to the Eligible Employee in a cash lump sum as soon as practicable after
the Severance Date but in no event later than thirty (30) days after the
Severance Date; provided that, if the Severed Employee is, as of the Severance
Date, a “specified employee” within the meaning of Section 409A of the Code as
determined in accordance with the methodology duly adopted by the Company as in
effect on the Severance Date, then such lump sum amounts shall instead be paid
on the first business day that is at least six (6) months after the Severance
Date (or if sooner, upon the death of the Severed Employee) (the “Delayed
Payment Date”), with interest at the applicable federal rate provided for in
Section 7872(f)(2)(A) of the Code, from the first business day after the
Severance Date through the Delayed Payment Date.

 

2.2              Reduction of Certain Payments.

 

(a)               Anything in this Plan to the contrary notwithstanding, if the
Accounting Firm (as defined below) shall determine that receipt of all Payments
(as defined below) of any Severed Employee would subject the Severed Employee to
the Excise Tax, the Accounting Firm shall determine whether to reduce any of the
Payments paid or payable pursuant to this Plan (the “Plan Payments”) so that the
Parachute Value (as defined below) of all Payments, in the aggregate, equals the
Safe Harbor Amount (as defined below). The Plan Payments shall be so reduced
only if the Accounting Firm determines that the Severed Employee would have a
greater Net After-Tax Receipt (as defined below) of aggregate Payments if the
Plan Payments were so reduced. If the Accounting Firm determines that the
Severed Employee would not have a greater Net After-Tax Receipt of aggregate
Payments if the Plan Payments were so reduced, the Severed Employee shall
receive all Plan Payments to which the Participant is entitled hereunder.

 

(b)               If the Accounting Firm determines that aggregate Plan Payments
should be reduced so that the Parachute Value of all Payments, in the aggregate,
equals the Safe Harbor Amount, the Company shall promptly give the Severed
Employee notice to that effect and a copy of the detailed calculation thereof.
All determinations made by the Accounting Firm under this Section 2.2 shall be
binding upon the Company, its Affiliates and the Severed Employee and shall be
made as soon as reasonably practicable and in no event later than fifteen (15)
days following the Severance Date. For purposes of reducing the Plan Payments so
that the Parachute Value of all Payments, in the aggregate, equals the Safe
Harbor Amount, only amounts payable under the Plan (and no other Payments) shall
be reduced. The reduction of the amounts payable hereunder, if applicable, shall
be made by reducing the Plan Payments that have a Parachute Value in the
following order: Section 2.1(c), Section 2.1(d), Section 2.1(a), Section 2.1(b),
Section 2.1(e), Section 2.1(f), in each case, beginning with payments or
benefits that do not constitute non-qualified deferred compensation and reducing
payments or benefits in reverse chronological order beginning with those that
are to be paid or provided the farthest in time from the Severance Date, based
on the Accounting Firm’s determination. All reasonable fees and expenses of the
Accounting Firm shall be borne solely by the Company.

 



 9 

 

 

(c)               To the extent requested by the Severed Employee, the Company
and its Affiliates shall cooperate with the Severed Employee in good faith in
valuing, and the Accounting Firm shall take into account the value of, services
provided or to be provided by the Severed Employee (including, without
limitation, the Severed Employee’s agreeing to refrain from performing services
pursuant to a covenant not to compete or similar covenant, before, on or after
the date of a change in ownership or control of the Company (within the meaning
of Q&A-2(b) of the final regulations under Section 280G of the Code)), such that
payments in respect of such services may be considered reasonable compensation
within the meaning of Q&A-9 and Q&A-40 to Q&A-44 of the Treasury Regulations
under Section 280G of the Code and/or exempt from the definition of the term
“parachute payment” within the meaning of Q&A-2(a) of the Treasury Regulations
under Section 280G of the Code in accordance with Q&A-5(a) of the Treasury
Regulations under Section 280G of the Code.

 

(d)               The following terms shall have the following meanings for
purposes of this Section 2.2:

 

“Accounting Firm” shall mean a nationally recognized certified public accounting
firm or other professional organization that is a certified public accounting
firm recognized as an expert in determinations and calculations for purposes of
Section 280G of the Code that is selected by the Company prior to a Change in
Control for purposes of making the applicable determinations hereunder.

 

“Net After-Tax Receipt” shall mean the present value (as determined in
accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a
Payment net of all taxes imposed on the Participant with respect thereto under
Sections 1 and 4999 of the Code and under applicable state and local laws,
determined by applying the highest marginal rate under Section 1 of the Code and
under state and local laws which applied to the Severed Employee’s taxable
income for the immediately preceding taxable year, or such other rate(s) as the
Accounting Firm determines to be likely to apply to the Severed Employee in the
relevant tax year(s).

 

“Parachute Value” of a Payment shall mean the present value as of the date of
the change in control for purposes of Section 280G of the Code of the portion of
such Payment that constitutes a “parachute payment” under Section 280G(b)(2) of
the Code, as determined by the Accounting Firm for purposes of determining
whether and to what extent the Excise Tax will apply to such Payment.

 

“Payment” shall mean any payment or distribution in the nature of compensation
(within the meaning of Section 280G(b)(2) of the Code) to or for the benefit of
the Severed Employee, whether paid or payable pursuant to this Plan or
otherwise.

 

“Safe Harbor Amount” shall mean the maximum Parachute Value of all Payments that
the Severed Employee can receive without any Payments being subject to the
Excise Tax.

 

The provisions of this Section 2.2 shall survive the expiration or termination
of the Plan.

 



 10 

 

 

2.3              Legal Fees. The Company shall pay to any Eligible Employee all
legal fees and expenses incurred by such Eligible Employee in disputing in good
faith any issue hereunder or in seeking in good faith to obtain or enforce any
benefit or right provided by this Plan; provided, that the payment of legal fees
hereunder by the Company shall not be required if the Eligible Employee pursues
such dispute in a manner inconsistent with the provisions of Section 3.3 hereof;
and provided further, that the Eligible Employee shall be required to repay any
such amounts to the Company to the extent that an arbitrator issues a final,
unappealable order setting forth a determination that the position taken by the
Eligible Employee was frivolous or advanced in bad faith. The Company shall pay
to the Eligible Employee all legal fees and expenses incurred in connection with
any tax audit or proceeding to the extent attributable to the application of
Section 4999 of the Code to any payment or benefit provided hereunder. All
payments for legal fees and expenses shall be made within fourteen (14) business
days after delivery of the Eligible Employee’s written requests for payment
accompanied with such evidence of fees and expenses incurred as the Company
reasonably may require. In order to comply with Section 409A of the Code, in no
event shall the payments by the Company under this Section 2.3 be made later
than the end of the calendar year next following the calendar year in which such
fees and expenses were incurred, provided, that the Eligible Employee shall have
submitted an invoice for such fees and expenses at least fourteen (14) business
days before the end of the calendar year next following the calendar year in
which such fees and expenses were incurred. The amount of such legal fees and
expenses that the Company is obligated to pay in any given calendar year shall
not affect the legal fees and expenses that the Company is obligated to pay in
any other calendar year, and the Eligible Employee’s right to have the Company
pay such legal fees and expenses may not be liquidated or exchanged for any
other benefit.

 

2.4              Withholding. The Company shall be entitled to withhold from
amounts to be paid to any Eligible Employee hereunder any federal, state or
local withholding or other taxes or charges (or foreign equivalents of such
taxes or charges) which it is from time to time required to withhold under
applicable law or regulation.

 

2.5              Status of Plan Payments. No payments or benefits pursuant to
this Plan shall constitute “compensation” (or similar term) under any employee
benefit plan sponsored or maintained by the Company or any of its Affiliates,
including any DB Pension Plan or DC Pension Plan.

 

2.6              Mitigation; Setoff. A Severed Employee is not required to seek
other employment or attempt in any way to reduce any amounts payable to the
Severed Employee under the Plan. Further, no payment or benefit provided for in
this Plan shall be reduced by any compensation earned by the Severed Employee as
a result of employment by another employer, by retirement benefits, by offset
against any amount claimed to be owed by the Severed Employee to the Company or
its Affiliates, or otherwise.

 

SECTION 3.    PLAN ADMINISTRATION; CLAIMS PROCEDURES.

 

3.1              The Committee shall administer the Plan and, prior to a Change
in Control:

 



 11 

 

 

(a)               the Committee may interpret and construe the terms of the
Plan, prescribe, amend and rescind rules and regulations under the Plan and make
all other determinations necessary or advisable for the administration of the
Plan, subject to all of the provisions of the Plan;

 

(b)               any determination by the Committee shall be final and binding
with respect to the subject matter thereof on all Eligible Employees and all
other persons;

 

(c)               the Committee may delegate any of its duties hereunder to such
person or persons from time to time as it may designate.

 

Notwithstanding anything in the Plan to the contrary, after a Change in Control,
neither the Committee nor any other person shall have discretionary authority in
the administration of the Plan, and any arbitrator, court or tribunal that
adjudicates any dispute, controversy, or claim in connection with benefits under
Section 2 will apply a de novo standard of review to any determinations made by
the Committee or the Company. Such de novo standard shall apply notwithstanding
the grant of full discretion hereunder to the Committee or any person or
characterization of any decision by the Committee or by such person as final,
binding or conclusive on any party.

 

3.2              The Committee is empowered, on behalf of the Company, to engage
accountants, legal counsel and such other personnel as it deems necessary or
advisable to assist it in the performance of its duties under the Plan. The
functions of any such persons engaged by the Committee shall be limited to the
specified services and duties for which they are engaged, and such persons shall
have no other duties, obligations or responsibilities under the Plan. Such
persons shall exercise no discretionary authority or discretionary control
respecting the management of the Plan. All reasonable expenses thereof shall be
borne by the Company.

 

3.3              Claims Procedure.

 

(a)               In the event of a claim by an Eligible Employee, such Eligible
Employee shall present the reason for his or her claim in writing to the
Committee. The Committee shall, within ninety (90) days after receipt of such
written claim (unless special circumstances require an extension of up to ninety
(90) days, in which case written notice of the extension shall be furnished to
the Eligible Employee prior to the end of the initial ninety (90)-day period,
indicating the special circumstances requiring an extension and the date by
which the Committee expects to render its decision), send a written notification
to the Eligible Employee as to its disposition. In the event the claim is wholly
or partially denied, such written notification shall (i) state the specific
reason or reasons for the denial, (ii) make specific reference to the relevant
Plan provisions on which the denial is based, (iii) provide a description of any
additional material or information necessary for the Eligible Employee to
perfect the claim and an explanation of why such material or information is
necessary, and (iv) describe the Plan’s review procedures and the time limits
applicable to such procedures, including the Eligible Employee’s right to bring
a civil action under Section 502(a) of ERISA following a full or partial denial
of the claim on review.

 



 12 

 

 

(b)               In the event that an Eligible Employee wishes to appeal the
denial of his or her claim he or she may request a review of such denial by
making application in writing to the Committee within sixty (60) days after
receipt of such denial. An Eligible Employee (or his or her duly authorized
legal representative) shall be provided, upon written request to the Committee
and free of charge, reasonable access to, and copies of, all documents, records
or other information in the Company’s possession relevant to his or her claim
and may submit comments, documents, records and other information relating to
the claim, which shall be taken into account by the Committee in reviewing its
denial of the Eligible Employee’s claim, without regard to whether such
information was submitted or considered in the initial claim.

 

(c)               Within sixty (60) days after receipt of a written appeal
(unless special circumstances require an extension of up to sixty (60) days, in
which case written notice of the extension shall be furnished to the Eligible
Employee prior to the end of the initial sixty (60)-day period, indicating the
special circumstances requiring an extension and the date by which the Committee
expects to render its decision on review), the Committee shall notify the
Eligible Employee of the final decision in writing. In the event the claim is
wholly or partially denied on review, such written notification shall (i) state
the specific reason or reasons for the denial, (ii) make specific reference to
the relevant Plan provisions on which the denial is based, (iii) a statement of
the Eligible Employee’s entitlement, upon written request to the Committee and
free of charge, reasonable access to, and copies of, all documents, records or
other information in the Company’s possession relevant to his or her claim, and
(iv) describe the Eligible Employee’s right to bring a civil action under
Section 502(a) of ERISA.

 

(d)               Notwithstanding the foregoing, upon the mutual agreement of
the Eligible Employee and the Committee, any claim, dispute or controversy that
has been submitted by the Eligible Employee in writing to the Committee may be
submitted directly to arbitration in accordance with Section 3.4.

 

3.4              Any claim, dispute or controversy arising under or in
connection with the Plan, and which is not resolved in accordance with Section
3.3, shall be settled exclusively by arbitration in New York City. All claims,
disputes and controversies shall be submitted to the CPR Institute for Dispute
Resolution (“CPR”) in accordance with the CPR’s rules then in effect; provided,
however, that the evidentiary standards set forth in this Agreement shall apply.
The claim, dispute or controversy shall be heard and decided by three (3)
arbitrators selected from CPR’s employment panel. The arbitrators’ decision
shall be final and binding on all parties. Judgment may be entered on the
arbitrators’ award in any court having jurisdiction.

 

3.5              Any purported termination of an Eligible Employee’s employment
shall be communicated by written Notice of Termination from one party hereto to
the other party in accordance with Section 4.7. For purposes of this Plan, a
“Notice of Termination” shall mean a notice which shall indicate the specific
termination provision in this Plan relied upon, shall set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Eligible Employee’s employment under the provision so indicated, and shall
specify the Severance Date (which, in the case of a termination by the Company,
shall not be less than thirty (30) days, and, in the case of a termination by
the Eligible Employee, shall not be less than fifteen (15) days nor more than
sixty (60) days, respectively, after the date such Notice of Termination is
given).

 



 13 

 

 

3.6              PLAN MODIFICATION OR TERMINATION.

 

The Plan may be amended or terminated by the Board at any time; provided,
however, that the Committee may make amendments to the Plan (a) that are
required by applicable law, (b) that will have minimal effect upon the Company’s
cost of providing benefits under the Plan, or (c) that do not change or alter
the character and intent of the Plan; and provided, further that the Plan may
not be terminated, or amended in any manner that adversely affects any Eligible
Employee (other than an Eligible Employee whose employment with the Company and
its Subsidiaries commences subsequent to the applicable Change in Control),
(i) within two (2) years immediately following a Change in Control, or (ii) in
anticipation of a specific contemplated Change in Control.

 

SECTION 4.    GENERAL PROVISIONS.

 

4.1              Except as otherwise provided herein or by law, no right or
interest of any Eligible Employee under the Plan shall be assignable or
transferable, in whole or in part, either directly or by operation of law or
otherwise, including, without limitation, by execution, levy, garnishment,
attachment, pledge or in any manner. No attempted assignment or transfer of any
such right or interest shall be effective, and no right or interest of any
Eligible Employee under the Plan shall be liable for, or subject to, any
obligation or liability of such Eligible Employee. The Plan shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns. The
Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to assume expressly and agree to perform the
obligations set forth in the Plan in the same manner and to the same extent as
the Company would be required to do so.

 

4.2              Neither the establishment of the Plan, nor any modification
thereof, nor the creation of any fund, trust or account, nor the payment of any
benefits shall be construed as giving any Eligible Employee, or any person
whomsoever, the right to be retained in the service of the Company, and all
Eligible Employees shall remain subject to discharge to the same extent as if
the Plan had never been adopted.

 

4.3              If any provision of this Plan shall be held invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provisions hereof, and this Plan shall be construed and enforced as if such
provisions had not been included.

 

4.4              If a Severed Employee dies while any amount is still payable to
such Severed Employee, all such amounts, unless otherwise provided herein, shall
be paid in accordance with the terms of this Plan to the executor, personal
representative or administrators of the Severed Employee’s estate.

 

4.5              The headings and captions herein are provided for reference and
convenience only, shall not be considered part of the Plan, and shall not be
employed in the construction of the Plan.

 

4.6              The Plan shall not be funded. No Eligible Employee shall have
any right to, or interest in, any assets of the Company which may be applied by
the Company to the payment of benefits or other rights under this Plan.

 



 14 

 

 

4.7              Any notice or other communication required or permitted
pursuant to the terms hereof shall be in writing and shall be deemed to have
been duly given when personally delivered or when mailed by United States
certified mail, return receipt requested, or by overnight courier, postage
prepaid, to the Company at its corporate headquarters address, to the attention
of the Chief Legal Officer of the Company, or to the Eligible Employee at the
Eligible Employee’s most recent home address reflected on the books and records
of the Company.

 

4.8              This Plan shall be construed and enforced according to the laws
of the State of New York, without regard to its principles of conflicts of law.

 

4.9              Payments to a Severed Employee under this Plan shall be in lieu
of any severance or similar payments that otherwise might be payable under any
plan, program, policy or agreement sponsored or maintained by the Company that
provides severance benefits to employees upon termination of employment, except
that the payment or acceleration of equity or equity-based awards shall be in
addition to, rather than in lieu of, any payment or benefits due under the Plan.

 

4.10          The obligations under this Plan are intended to comply with the
requirements of Section 409A of the Code or an exemption or exclusion therefrom
and shall in all respects be administered in accordance with Section 409A of the
Code. Each payment of compensation under this Plan shall be treated as a
separate payment of compensation for purposes of applying Section 409A of the
Code. All payments to be made upon a termination of employment under this Plan
may only be made upon a “separation from service” under Section 409A of the Code
to the extent necessary in order to avoid the imposition of penalty taxes on a
Severed Employee pursuant to Section 409A of the Code. In no event may a Severed
Employee, directly or indirectly, designate the calendar year of any payment
under this Plan. Notwithstanding anything to the contrary in this Plan, all
reimbursements and in-kind benefits provided under this Plan that are subject to
Section 409A of the Code shall be made in accordance with the requirements of
Section 409A of the Code, including without limitation, where applicable, the
requirement that (a) the amount of expenses eligible for reimbursement, or
in-kind benefits provided, during a calendar year may not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
calendar year; (b) the reimbursement of any eligible fees and expenses shall be
made no later than the last day of the calendar year following the year in which
the applicable fees and expenses were incurred; and (c) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.

 

 15 

 

 

IN WITNESS WHEROF, the undersigned has caused this Plan to be effective as of
the date first set forth above.

 

 

  ARCONIC INC.                     By: /s/ Vas Nair       Name: Vas Nair      
Title:  Executive Vice President, Human Resources

  

 

[Signature Page]

 



 

 